Holmes, J.
The defendant owned the building in which the liquors were found, and so far as appears had the right to use the cellar. At all events, he did use it in connection with the neighboring house occupied by him, which is alleged to have been a nuisance, and there is evidence that he carried beer from the former to the latter. Evidence of the discovery of beer and whiskey seemingly belonging to the defendant in the former house was admissible. Commonwealth v. McCluskey, 123 Mass. 401. Commonwealth v. McCullow, 140 Mass. 370. Commonwealth v. Vahey, 151 Mass. 57. Commonwealth v. Murphy, 153 Mass. 290. Commonwealth v. Shea, ante, 6.

Exceptions overruled.